          Case 1:18-cr-00744-KPF Document 97 Filed 09/11/20 Page 1 of 2
         HOROWITZ                                   JOSHUA J. HOROWITZ, ESQ.
                                                    Tel.: 212.203.9011
        TECH LAW P.C.                               joshua.horowitz@techlawny.com



                                      September 11, 2020

VIA ECF
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 618
                                                           MEMO ENDORSED
New York, NY 10007

              Re:     United States v. Jose Rivera
                      Docket No. 18-Cr-744 (KPF)

Dear Judge Failla:

       Together with Richard B. Lind, I represent Jose Rivera in the above matter, who is
presently scheduled to be sentenced on Wednesday October 7th at 3:00 PM. I write to request an
approximate 45-day adjournment of sentencing, to a date in either late November or early
December, that is convenient to the Court. The government, through AUSA Michael Longyear,
consents to this request.

       The ongoing COVID-19 pandemic has, to date, presented a number of difficulties in
preparing for Mr. Rivera’s upcoming sentencing proceeding. Mr. Lind and I have been unable to
meet with Mr. Rivera in order to discuss facts pertinent to our sentencing submission. We also
need additional time to gather documents that are relevant to Mr. Rivera’s sentencing.

       We thank the Court for its consideration. Should the Court require any further
information, please do not hesitate to contact my office at any time.

       Our continuing best wishes to the Court and your staff.

                                                                  Respectfully submitted,



                                                                  Joshua J. Horowitz
                                                                  Richard B. Lind
JJH/


cc:    All counsel (via ECF)




       HOROWITZ TECH LAW P.C. • 734 FRANKLIN AVE., #605 • GARDEN CITY, NEW YORK 11530
                 TEL: 212.203.9011 • FAX: 716.535.1686 • WWW.TECHLAWNY.COM
            Case 1:18-cr-00744-KPF Document 97 Filed 09/11/20 Page 2 of 2

Application GRANTED. Defendant's sentencing is hereby ADJOURNED to December
10, 2020, at 3:00 p.m. Defendant's sentencing submission is due on or before
November 25, 2020, and the Government's sentencing submission is due on or
before December 2, 2020.

Dated:   September 11, 2020             SO ORDERED.
         New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
